Citation Nr: 1008414	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity, claimed as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

7.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the period from 
March 18, 2004, to February 12, 2008.  

8.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from February 13, 2008, to November 
24, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
November 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and 
Waco, Texas.  

In a November 2004 rating decision, a special processing unit 
(also known as the Tiger Team) at the Cleveland RO denied 
service connection for tinnitus and PTSD.  In a May 2005 
rating decision, the Waco RO denied service connection for a 
lung disability.  In an August 2005 rating decision, the Waco 
RO denied service connection for carpal tunnel syndrome of 
the right and left upper extremities, peripheral neuropathy 
of both upper and lower extremities, erectile dysfunction, 
and a total rating based on individual unemployability due to 
service-connected disabilities.  The appellant duly perfected 
appeals with respect to each of these issues.  

Before the matter was certified to the Board, in a November 
2008 rating decision, the RO granted service connection for 
PTSD with depression.  The RO assigned an initial 30 percent 
rating, effective March 18, 2004, and a 50 percent rating, 
effective February 13, 2008.  In an August 2009 rating 
decision, the RO granted service connection for peripheral 
neuropathy of the right and left upper and lower extremities.  
The RO assigned initial 10 percent ratings for each 
extremity, effective June 22, 2009.

The grant of service connection for both PTSD and peripheral 
neuropathy of the right and left upper and lower extremities 
constitutes a full award of the benefits sought on appeal 
with respect to these issues.  See Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997).  The record currently before 
the Board contains no indication that the appellant has 
initiated an appeal with the initial ratings or effective 
dates assigned for his service-connected peripheral 
neuropathy disabilities.  Thus, those matters are not in 
appellate status.  Grantham, 114 F.3d 1156, 1158 
(Fed.Cir.1997) (holding that a separate notice of 
disagreement must be filed to initiate appellate review of 
"downstream" elements such as the disability rating or 
effective date assigned).

In November 2008, however, the appellant submitted a notice 
of disagreement with the initial rating assigned by the RO 
for his service-connected PTSD.  The Board notes that 
although the RO subsequently increased the rating for the 
appellant's PTSD to 100 percent, effective November 25, 2008, 
a Statement of the Case is nonetheless needed to address his 
entitlement to a higher rating from the effective date of the 
award of service connection.  See AB v. Brown, 6 Vet. App. 35 
(1993) (holding that a decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal); see also Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (discussing staged ratings).  A remand for 
this action is necessary.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that where a claimant has 
submitted a notice of disagreement, but a Statement of the 
Case has not yet been issued, a remand to the RO is 
necessary).

Given the RO's actions, the Board has characterized the PTSD 
issues as set forth on the cover page of this decision.  
Although a 100 percent rating for PTSD has been awarded from 
November 25, 2008, consideration of the appellant's 
entitlement to a total rating based on individual 
unemployability is still required.  See also Bradley v. 
Peake, 22 Vet. App. 280 (2008) (holding that consideration of 
TDIU for a single disability is not precluded by the 
assignment of a schedular 100 percent rating).

The Board also notes that in connection with his appeal, the 
appellant originally requested a hearing before a Veterans 
Law Judge at the RO.  In December 2007, however, he withdrew 
his request for a Board hearing and instead requested a 
hearing before a Decision Review Officer (DRO) at the RO.  In 
January 2008, the appellant cancelled his DRO hearing 
request.  Absent any further hearing request from the 
appellant, the Board will proceed with consideration of the 
appeal, based on the evidence of record.  

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to a higher initial 
rating for PTSD and a total rating based on individual 
unemployability due to service-connected disabilities.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right or left upper 
extremity was not shown during the appellant's active service 
or for many years thereafter and the most probative evidence 
indicates that his current carpal tunnel syndrome is not 
causally related to his active service, any incident therein, 
or to his service-connected diabetes mellitus.

2.  Erectile dysfunction was not shown during the appellant's 
active service or for many years thereafter and the most 
probative evidence indicates that his current erectile 
dysfunction is not causally related to his active service, 
any incident therein, or to his service-connected diabetes 
mellitus.

3.  A chronic lung disability was not clinically evident 
during the appellant's active service and the record on 
appeal contains no indication of a current lung disability 
which is causally related to his active service or any 
incident therein, including treatment for pneumonia.

4.  The appellant's tinnitus did not have its inception 
during his active service nor is it causally related to his 
active service or any incident therein.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right and left upper 
extremities was not incurred in active service, may not be 
presumed to have been incurred in active service, and is not 
causally related to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

2.  Erectile dysfunction was not incurred in active service 
and is not causally related to or aggravated by a service-
connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A lung disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In May 2004 and 
January 2005 letters issued prior to the initial decision on 
his claims, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In March 2006, 
the RO sent the appellant a letter for the express purpose of 
satisfying the additional notification requirements imposed 
by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO has since reconsidered the appellant's 
claim on several occasions, most recently in the September 
2009 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant's service treatment and personnel records are on 
file, as are all available post-service records specifically 
identified by the appellant, including records voluminous VA 
clinical records as well as records from the Social Security 
Administration (SSA).  The Board otherwise finds no 
indication in the record of outstanding, relevant records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2009). 

In that regard, the Board notes that the appellant has 
asserted that some of his service treatment records were 
destroyed by a typhoon in Vietnam, particularly records 
corresponding to his treatment for pneumonia at Fort Eustis, 
Virginia, in 1969.  Despite significant efforts, the RO has 
been unable to locate additional service treatment records 
corresponding to the appellant's in-service treatment for 
pneumonia.  The record reflects that the RO has contacted the 
service department on several occasions, as well as the Army 
Hospital at Fort Eustis, Virginia, where the appellant 
recalls being treated for pneumonia, but the responses have 
been consistently negative.  It is therefore clear that 
further requests for additional service treatment service 
records would be futile.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In any event, the Board notes that such service medical 
records do not appear to be critical to this appeal.  The 
appellant's lay statements of his in-service treatment for 
pneumonia have been duly considered.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the appellant may have been treated for pneumonia in 
1969, at his November 1971 military separation medical 
examination, his lungs were normal on clinical evaluation and 
a chest X-ray was negative.  He also denied having pulmonary 
symptoms such as shortness of breath, a cough, or pain and 
pressure in his chest.  Additionally, the Board notes that 
post-service treatment records are similarly negative for 
notations of a chronic lung disability.  Indeed, the 
appellant has identified no current pulmonary symptoms or 
disability.  Absent such evidence, additional evidentiary 
development regarding this issue is not necessary.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

The appellant, however, has been provided VA medical 
examinations in connection with his claims of service 
connection for carpal tunnel syndrome, erectile dysfunction, 
and tinnitus.  38 C.F.R. § 3.159(c) (4).  The Board finds 
that the examination reports are adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  These examination 
reports were provided by qualified medical professional, were 
predicated on a full reading of the record, as well as the 
appellant's medical history, and a clinical examination.  The 
examiners provided rationales for the opinions rendered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

The appellant's service treatment records are entirely silent 
for any mention of carpal tunnel syndrome, erectile 
dysfunction, a chronic lung disability, or tinnitus.  

At the appellant's November 1971 military separation medical 
examination, his upper extremities, genitourinary system, 
lungs, chest, and ears were normal.  Neurologic evaluation 
was also normal.  A chest X-ray was within normal limits.  
The appellant's hearing was 15/15 on whispered voice testing.  

On a report of medical history completed by the appellant at 
the time of his November 1971 separation examination, he 
specifically denied having or ever having had ear trouble, 
hearing loss, shortness of breath, asthma, pain or pressure 
in his chest, a chronic cough, neuritis, paralysis, or 
painful joints.  

The appellant's service personnel records show that his 
military occupational specialty was helicopter repairman.  He 
received no awards or decorations indicative of combat 
service.  

In December 1971, shortly after his separation from active 
service, the appellant submitted an original application for 
VA compensation benefits, seeking service connection for, 
inter alia, pneumonia.  He indicated that he had been treated 
for pneumonia twice during service in 1969 at Ft. Eustis, 
Virginia.  The appellant's application is silent for any 
mention of carpal tunnel syndrome, erectile dysfunction, a 
chronic lung disability, or tinnitus.  

In connection with his claim, the RO twice requested complete 
clinical records from the service department, including 
records of treatment for pneumonia, but were advised that no 
additional medical records were on file, other than those 
previously provided.  The RO also contacted the Fort Eustis 
Army Hospital and requested records pertaining to the 
appellant's treatment for pneumonia.  The facility responded 
that there were no such records found.  

In a May 1972 rating decision, the RO denied the appellant's 
claim, noting that pneumonia was an acute and transitory 
condition.  

In April 1988, the appellant submitted an application for VA 
nonservice-connected pension benefits, stating that he was no 
longer able to work due to back and neck strain, as well as 
rheumatoid arthritis.  His application is silent for any 
mention of carpal tunnel syndrome, erectile dysfunction, a 
chronic lung disability, or tinnitus.  In support of his 
claim, the appellant submitted a June 1987 medical record 
showing that in August 1986, he sustained injury to his 
cervical spine, thoracic spine, and right shoulder in an on-
the-job accident.  His symptoms included tingling and 
numbness in the fingers, although it is unclear whether such 
symptoms were attributed to carpal tunnel syndrome.  

The RO scheduled the appellant for a VA medical examination, 
but he failed to appear without explanation.  In June 1988, 
the RO denied the appellant's claim for nonservice-connected 
pension based on his failure to prosecute.  

The appellant again filed a claim for nonservice-connected 
pension benefits in July 1990, stating that he was unable to 
work due to residuals of multiple fractures he had sustained 
in an October 1988 motorcycle accident, as well as rheumatoid 
arthritis and chronic back and neck strain.  His application 
is again silent for any mention of carpal tunnel syndrome, 
erectile dysfunction, a chronic lung disability, or tinnitus. 

In support of his claim, the appellant was afforded a VA 
medical examination in October 1990.  In pertinent part, the 
examiner determined that the appellant's ears were normal, 
with no hearing loss present.  No complaints or findings of 
tinnitus were recorded.  The appellant's respiratory system 
was also normal, with no cough, expectoration, wheezes, 
rales, or rhonchi.  The examiner observed normal excursion 
and expansion of the chest on both inspiration and 
expiration.  The appellant's genitourinary system was also 
determined to be normal, including his genitalia.  
Examination of the nervous system was normal.  Deep tendon 
reflexes of the upper extremities were also normal.  The 
diagnoses included residuals of October 1988 motorcycle 
accident, including healed fracture of the right tibia and 
fibula.  

In a January 1991 rating decision, the RO denied nonservice-
connected pension benefits, finding that the appellant did 
not have sufficient permanent disability to prevent gainful 
employment.  

In March 2004, the appellant submitted an application for VA 
compensation benefits, seeking service connection for 
multiple disabilities, including PTSD and tinnitus.  On his 
application, the appellant claimed that his tinnitus had been 
present since 1973.  In September 2004, the appellant 
submitted additional claims, including a claim of service 
connection for an unspecified lung disability.  In December 
2004, the appellant submitted a claim of service connection 
for diabetes mellitus, secondary to exposure to Agent Orange 
in Vietnam.  He also indicated that he had numbness and pain 
in his extremities.  

In support of his claim, the appellant submitted a December 
1999 private clinical record noting that he had undergone 
EMG/NCV testing in connection with his complaints of left 
shoulder pain radiating to the left hand, with numbness and 
tingling.  It was noted that EMG/NCV testing had shown left 
sided carpal tunnel syndrome by nerve conduction criteria, 
with no evidence of superimposed cervical radiculopathy, 
brachial plexopathy, or other entrapment neuropathy.  

In support of the appellant's claims, the RO obtained VA 
clinical records, dated from November 1997 to May 2005.  In 
pertinent part, these records show that at an annual 
examination in March 2003, the appellant denied a history of 
diabetes or chronic obstructive pulmonary disease.  The 
diagnoses included tobacco addiction.  In June 2004, the 
appellant had an initial clinic visit after he transferred 
care to a new VA facility.  On examination, his ears were 
normal.  His lungs were clear.  His glucose was slightly 
elevated.  The appellant reported a history of smoking, 2 
packs daily for the past 35 years.  A chest X-ray showed no 
acute pulmonary disease.  In November 2004, the appellant 
sought treatment for hearing loss, which he claimed had been 
present since Vietnam.  He also reported a history of carpal 
tunnel syndrome, left greater than right since 1990, although 
he denied having prior treatment.  He was provided with wrist 
supports.  In December 2004, the appellant was treated for 
mild carpal tunnel syndrome, bilaterally, left greater than 
right.  Conservative management was recommended, as well as a 
repeat NCV of the median nerves in 9 months.  

Private clinical records show that the appellant was 
diagnosed as having diabetes mellitus in February 2005.  
Subsequent VA clinical records show that he was provided with 
oral hypoglycemic agents in February 2005.  He participated 
in diabetes education in May 2005.  

The appellant underwent VA medical examination in August 
2005, at which he reported that he had been diagnosed as 
having diabetes mellitus in February 2005.  He reported that 
he had been prescribed oral agents for glycemic control, but 
had experienced no restriction of activity.  The appellant 
also reported that he had had erectile dysfunction, but that 
the condition had preceded his diagnosis of diabetes mellitus 
by at least two years.  He was unable to give a more exact 
time frame.  Neurologic examination showed positive tinels in 
both wrists.  The appellant's lungs were clear.  The 
diagnoses included diabetes mellitus.  The examiner also 
diagnosed the appellant as having hypertension, erectile 
dysfunction, and peripheral neuropathy, all of which had 
predated his diabetes by a significant time frame, making 
them unlikely as secondary complications to diabetes.  

At a VA peripheral neuropathy examination in August 2005, the 
appellant reported a history of trouble with bilateral carpal 
tunnel syndrome since 1990.  He noted that he had used wrist 
splints with little effect.  His symptoms included numbness 
and tingling in both hands and he tended to drop things.  The 
appellant also reported burning and tingling in the toes for 
the past couple of years, at least.  The diagnoses included 
bilateral carpal tunnel syndrome, longstanding and not 
related to diabetes mellitus.  The examiner also noted that 
the appellant had distal sensory neuropathy in the lower 
extremities, which had been present far too long and was far 
too advanced to be from newly diagnosed diabetes mellitus, 
particularly in the context of the appellant's longstanding 
alcohol abuse.

In his November 2005 substantive appeal, the appellant 
claimed that he had not been diagnosed as having carpal 
tunnel syndrome in 1990, as previously reported.  He also 
indicated that VA did not diagnose him as having diabetes 
until "confronted with diagnosis and prescription from 
civilian Dr. even though symptoms did exist," including 
elevated blood sugar readings.

Additional VA clinical records dated to December 2008 show 
continued treatment for numerous complaints, including 
diabetes mellitus and carpal tunnel syndrome.  In February 
2006, the appellant underwent an Agent Orange examination, at 
which he reported that he had been diagnosed as having 
diabetes in 2005.  He also reported erectile dysfunction and 
decreased hearing acuity with tinnitus.  The diagnoses 
included diabetes mellitus and erectile dysfunction.  No 
chronic lung disability was identified.  

At a March 2006 audiology examination, the appellant reported 
a gradual hearing loss in both ears since 1972.  He recalled 
that at about the same time, he began to experience tinnitus, 
constant and severe.  He reported that he had had tubes 
inserted into his ears in 1971 and had had chronic ear 
infections.  The appellant also reported a history of noise 
exposure in the military from helicopters, explosions, and 
gunfire.  He indicated that he participated in recreational 
activities such as hunting and shooting, but claimed that he 
wore hearing protection.  Audiometric testing showed mild to 
moderately severe sensorineural hearing loss with evidence of 
an air bone gap in the right ear.  At an ENT consultation in 
March 2006, the appellant was noted to have mixed hearing 
loss with possible secretory otitis.  On examination, the 
appellant recalled that in 1972, he had had tubes placed in 
his ears, with good improvement in his hearing thereafter.  
He could not recall how long the tubes remained in his ears 
before they fell out.  The diagnoses were mixed hearing loss 
and secretory otitis, bilateral.  In February 2007, the 
appellant underwent a left carpal tunnel release.  

Records received from the Social Security Administration 
include private clinical records showing that in August 1987, 
the appellant underwent orthopedic evaluation in connection 
with his complaints of pain in the cervical spine, upper 
thoracic spine and right shoulder.  He also complained of 
numbness and tingling in the left fingers.  The diagnosis was 
chronic sprain of the cervical spine with positive rheumatoid 
arthritis test.  Additional records received from SSA include 
records corresponding to the appellant's treatment for 
injuries following a motorcycle accident in October 1988.  An 
October 1988 hospitalization summary notes that the appellant 
had no history of significant pulmonary disease, 
genitourinary disease, or musculoskeletal disease.  

The appellant underwent VA medical examination in February 
2008, at which he complained of difficulty hearing and severe 
tinnitus.  He claimed that his symptoms had been slowly 
progressing since 1971, shortly after discharge from service.  
He further claimed that he had been treated with PE tube 
insertions in 1971 and 1972.  The appellant reported noise 
exposure during service from helicopters and weapons fire.  
He denied post-service occupational noise exposure.  He 
acknowledged recreational noise exposure with fairly frequent 
hunting, although he used plugs and muffs.  The appellant 
described his tinnitus as severe and claimed it had been 
present since 1971.  Audiometric testing showed mild falling 
into moderate sensorineural hearing loss with tinnitus.  The 
examiner noted that both conditions had had their onset after 
the appellant's service, by his own reports.  The examiner 
further noted that there was no clinical indication of noise 
exposure.  Rather, he explained that the appellant's hearing 
loss pattern was typical of patients with a history of inner 
ear problems.  He noted that the tinnitus the appellant 
described was less likely than not due to acoustic trauma, as 
the tinnitus had its onset after service, coincident with 
reported medical treatments for middle ear problems.  He 
concluded that the appellant's tinnitus was therefore not 
related to an service conditions.  

At a VA neurological examination in July 2009, the appellant 
reported tingling and numbness in his hands and feet, which 
started in 2005.  He also reported burning pain of the feet 
on a daily basis.  The diagnosis was mild peripheral 
neuropathy of the upper and lower extremities.  The examiner 
concluded that the appellant's peripheral neuropathy was more 
likely than not secondary to his service-connected diabetes 
mellitus.  She noted that peripheral neuropathy was one of 
the well-known complications of diabetes mellitus.  

As set forth above, the RO in an August 2009 rating decision, 
the RO awarded service connection for peripheral neuropathy 
of the left and right upper and lower extremities, secondary 
to service-connected diabetes mellitus.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, such as an 
organic disease of the nervous system, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (2009).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  

Here, the Board notes that VA has amended section 3.310, 
effective from October 10, 2006.  See Claims Based on 
Aggravation of a Nonservice-Connected Disability, 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  
The Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

Carpal tunnel syndrome of the right and left upper 
extremities

The appellant seeks service connection for carpal tunnel 
syndrome of the right and left upper extremities.  He 
contends that his current carpal tunnel syndrome is causally 
related to his service-connected diabetes mellitus.  

As discussed above, there is no showing that the appellant 
had carpal tunnel syndrome during service or for many years 
thereafter.  Indeed, at his November 1971 military separation 
medical examination, his upper extremities were normal.  
Neurologic evaluation was also normal.  

Post-service clinical records are similarly negative for 
complaints or findings of carpal tunnel syndrome for many 
years after service separation, although the date of onset is 
not entirely clear.  In that regard, the earliest medical 
record noting symptoms such as tingling and numbness in the 
fingers is dated in June 1987.  The appellant himself 
reported in clinical settings that his carpal tunnel syndrome 
began in approximately 1990, although in his November 2005, 
he denied that his condition was diagnosed at that time.  The 
Board notes that the earliest treatment record of a diagnosis 
of carpal tunnel syndrome is in December 1999, based on the 
results of EMG/NCV testing performed in connection with the 
appellant's complaints of left shoulder pain radiating to the 
left hand, with numbness and tingling.  

Although the exact date of onset of the appellant's carpal 
tunnel syndrome is unclear, based on the record on appeal, 
the Board finds that carpal tunnel syndrome was not present 
in service or for many years thereafter.  Moreover, the Board 
notes that the record contains no indication whatsoever that 
the appellant's current carpal tunnel syndrome is causally 
related to his active service or any incident therein.  
Indeed, the appellant does not contend otherwise.  Rather, he 
argues that his carpal tunnel syndrome is causally related to 
his service-connected diabetes mellitus.  

In this case, however, the record contains no probative 
evidence which supports his theory of entitlement.  Rather, 
the only probative evidence which directly addresses the 
relationship between the appellant's carpal tunnel syndrome 
and his service-connected diabetes mellitus is the August 
2005 VA medical opinion.  As noted above, the examiner 
concluded that the appellant's bilateral carpal tunnel 
syndrome was not related to his diabetes mellitus.  In that 
regard, he noted that the appellant's carpal tunnel syndrome 
had been longstanding, predating his diabetes mellitus.

The Board finds that the August 2005 VA medical opinion is 
persuasive and assigns it great probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) 
(setting forth "important, guiding factors to be used by the 
Board in evaluating the probative value of medical opinion 
evidence.").  In that regard, the opinion was rendered by an 
individual who clearly has the expertise to opine on the 
matter at issue in this case.  In addition, the VA examiner 
addressed the appellant's contentions, and based his opinion 
on a review of the appellant's claims folder and medical 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The examiner also made specific reference to the pertinent 
evidence in the claims folder, including the date of 
diagnosis of the appellant's diabetes mellitus.  The Board 
also notes that the medical opinion is consistent with the 
evidence of record.  Again, while the appellant has given 
conflicting information regarding the date of onset of his 
carpal tunnel syndrome, the record on appeal shows a 
diagnosis at least as of 1999, many years prior to his 
diagnosis of diabetes mellitus in 2005.  

The Board also notes that there is no other medical evidence 
of record which contradicts the August 2005 VA medical 
opinion, nor is there any indication of aggravation and the 
appellant has not contended otherwise.  In order for a 
claimant to prevail on the issue of entitlement to secondary 
service connection, the record must contain medical evidence 
establishing a connection between the service-connected 
disability and the current disability, either causally or by 
way of aggravation.  See e.g. Wallin v. West, 11 Vet. App. 
509, 512 (1998); see also 38 C.F.R. § 3.310(a).  In this 
regard, the record contains no such indication or evidence.  
Rather, the medical evidence of record indicates that there 
is no relationship between the appellant's carpal tunnel 
syndrome and his service-connected diabetes mellitus.

In summary, the Board finds that lacking any probative 
evidence of carpal tunnel syndrome in service or for many 
years thereafter, or of a link between the appellant's 
current carpal tunnel syndrome and his active service, any 
incident therein, or any service-connected disability, 
including diabetes mellitus, service connection for carpal 
tunnel syndrome is not warranted.  For the reasons discussed 
above, the preponderance of the evidence is against the claim 
of service connection for carpal tunnel syndrome.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


Erectile dysfunction

The appellant also seeks service connection for erectile 
dysfunction, secondary to his service-connected diabetes 
mellitus.  

Again, there is no showing that the appellant had erectile 
dysfunction during service or for many years thereafter.  
Rather, the appellant reports that the date of onset of his 
erectile dysfunction was approximately two years prior to his 
diagnosis of diabetes mellitus in February 2005.  

Although the record shows that the appellant's erectile 
dysfunction was not present in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the appellant's erectile dysfunction and any incident 
of service, service connection may be established.  Godfrey 
v. Derwinski, 2 Vet. App. 354 (1992).  In this case, however, 
the record contains no probative evidence of a link between 
the appellant's erectile dysfunction and his active service 
or any incident therein.  Indeed, the appellant has not 
contended otherwise.  

Rather, he contends that his erectile dysfunction is 
secondary to his service-connected diabetes mellitus.  In 
this case, however, the record contains no probative evidence 
which supports his contentions.  Rather, the only probative 
evidence which directly addresses the relationship between 
the appellant's erectile dysfunction and his service-
connected diabetes mellitus is the August 2005 VA medical 
opinion.  As noted above, the examiner concluded that it was 
less likely than not that the appellant's erectile 
dysfunction is a complication of his service-connected 
diabetes mellitus, as the former condition predated the 
latter by a significant time frame.  

The Board finds that the August 2005 VA medical opinion is 
persuasive and assigns it great probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) 
(setting forth "important, guiding factors to be used by the 
Board in evaluating the probative value of medical opinion 
evidence.").  In that regard, the opinion was rendered by an 
individual who clearly has the expertise to opine on the 
matter at issue in this case.  In addition, the VA examiner 
addressed the appellant's contentions, and based his opinion 
on a review of the appellant's claims folder and medical 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The examiner also made specific reference to the pertinent 
evidence in the claims folder, including the date of 
diagnosis of the appellant's diabetes mellitus.  

The Board also notes that there is no other medical evidence 
of record which contradicts this opinion, nor is there any 
indication of aggravation and the appellant has not contended 
otherwise.  As noted, in order for a claimant to prevail on 
the issue of entitlement to secondary service connection, the 
record must contain medical evidence establishing a 
connection between the service-connected disability and the 
current disability, either causally or by way of aggravation.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 512 (1998); see 
also 38 C.F.R. § 3.310(a).  In this regard, the record 
contains no such evidence.  Rather, the medical evidence of 
record indicates that there is no relationship between the 
appellant's erectile dysfunction and his service-connected 
diabetes mellitus.

In summary, the Board finds that lacking any probative 
evidence of erectile dysfunction in service or for many years 
thereafter, or of a link between the appellant's current 
erectile dysfunction and his active service, any incident 
therein, or any service-connected disability, service 
connection for erectile dysfunction is not warranted.  For 
the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for 
erectile dysfunction.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


Lung disability

The appellant seeks service connection for an unspecified 
lung disability.  As best the Board can discern, the 
appellant feels he developed a chronic lung disability as a 
result of his in-service pneumonia.  

As set forth above, the appellant recalls that in 1969, he 
was hospitalized for treatment of pneumonia at Fort Eustis, 
Virginia.  Although clinical records documenting such 
treatment are not available, the appellant is certainly 
competent to provide lay evidence of in-service treatment for 
pneumonia.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (addressing lay evidence as potentially competent to 
support presence of condition even where not corroborated by 
contemporaneous medical evidence).

Although the appellant's statements are sufficient to 
establish that he was treated for pneumonia during service, 
as set forth above, that an injury or disease occurred during 
service is not enough.  Rather, there must be chronic 
disability resulting from that injury or disease.

In this case, there is no such evidence.  As set forth in 
detail above, despite the appellant's statements of treatment 
for pneumonia in 1969, subsequent service treatment records 
are entirely negative for complaints or findings of a chronic 
lung disability.  In fact, at his November 1971 military 
separation medical examination, the appellant's lungs were 
normal, as was a chest X-ray.  Additionally, on a report of 
medical history completed by the appellant at the time of his 
November 1971 separation examination, he specifically denied 
having symptoms such as shortness of breath, asthma, pain or 
pressure in his chest, or a chronic cough.

The Board further notes that the post-service medical 
evidence, which spans more than two decades, is similarly 
negative for notations of a chronic lung disability.  In view 
of the foregoing evidence, it appears that any in-service 
pneumonia for which the appellant was treated in 1969 
resolved without residual disability.  Again, the record on 
appeal contains no indication of a current lung disability.  

In that regard, the Board notes that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In summary, the Board recognizes the appellant's 
recollections that he was treated for pneumonia in 1969.  As 
set forth above, however, that an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  38 C.F.R. § 3.303(b).  
In this case, for the reasons set forth above, the Board 
concludes that the veteran exhibits no residuals of that in-
service pneumonia, or any other chronic lung disability, for 
any period of his claim.

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for a lung 
disability.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Tinnitus

The appellant seeks service connection for tinnitus, which he 
claims is causally related to acoustic trauma during service.  

As set forth above, the appellant's service personnel records 
document that he worked as a helicopter repairman, a military 
occupational specialty consistent with noise exposure.  In 
light of his credible statements and personnel records, the 
Board finds that there is sufficient evidence to establish 
in-service noise exposure.  

Again, however, that an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  In this case, the appellant's 
service treatment records are entirely negative for 
complaints or findings of tinnitus.  Indeed, at his November 
1971 military separation medical examination, the appellant's 
ears were normal, as was his hearing acuity.  Additionally, 
on a report of medical history, the appellant denied having 
or ever having had ear trouble or hearing loss.  In fact, the 
appellant concedes that his tinnitus symptoms did not begin 
until after his separation from service.  The Board notes 
that this is consistent with the documentary evidence of 
record, which shows that when the appellant filed his 
original application for VA compensation benefits in December 
1971, he made no reference to a hearing loss disability or 
tinnitus.  

Although the appellant's tinnitus did not have its inception 
during active service, as noted, service connection may 
nonetheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, the Board has 
carefully reviewed the evidence of record addressing the 
etiology of the appellant's tinnitus.  The record, however, 
contains no probative evidence that the appellant's tinnitus 
is causally related to his active service or any incident 
therein, including exposure to acoustic trauma.

Rather, the medical opinion which addresses this question is 
not favorable to the appellant.  In that regard, the 
appellant was afforded a medical examination in February 
2008.  After examining the appellant, the examiner concluded 
that it was less likely than not that the appellant's 
tinnitus was related to his active service or any incident 
therein, including noise exposure.  The examiner explained 
that the appellant's tinnitus had had its onset after 
service, coincident with the appellant's treatment for middle 
ear troubles.  He noted that the appellant's hearing loss 
pattern was consistent with inner ear problems.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the appellant's contentions, based his opinion on a 
review of the appellant's claims folder and medical history, 
and provided a rationale for his opinion.  Finally, the Board 
notes that there is no medical evidence of record which 
contradicts this medical opinion.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).  Because he is a 
layperson, the appellant's theory that his tinnitus is 
related on in-service noise exposure is of little probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
shows that the appellant's tinnitus did not have its 
inception during active service and that his current tinnitus 
is not causally related to his active service or any incident 
therein.  For these reasons, the preponderance of the 
evidence is against the claims of service connection for 
tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity is denied.  

Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity is denied.  

Entitlement to service connection for erectile dysfunction is 
denied.  

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In a November 2008 rating decision, the RO granted service 
connection for PTSD with depression.  The RO assigned an 
initial 30 percent rating, effective March 18, 2004, and a 50 
percent rating, effective February 13, 2008.  

Later that month, the appellant submitted a notice of 
disagreement with the initial rating assigned by the RO for 
his service-connected PTSD.  Although the RO subsequently 
issued a rating decision in April 2009 increasing the rating 
for the appellant's PTSD to 100 percent, effective November 
25, 2008, a Statement of the Case is nonetheless needed to 
address his entitlement to a higher rating from the effective 
date of the award of service connection.  See AB v. Brown, 6 
Vet. App. 35 (1993) (holding that a decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (discussing staged 
ratings).  A remand for this action is necessary.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where 
a claimant has submitted a notice of disagreement, but a 
Statement of the Case has not yet been issued, a remand to 
the RO is necessary).

As resolution of the appellant's PTSD claim may have an 
impact on his claim for a total rating based on individual 
unemployability, the issues are inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any appellate review meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined).  
Thus, the Board finds that the appellant's claim for a total 
rating based on individual unemployability should be held in 
abeyance, pending resolution of his PTSD claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case to the appellant and his 
representative addressing the issues of 
entitlement to an initial rating in 
excess of 30 percent for PTSD for the 
period from March 18, 2004, to February 
12, 2008; and entitlement to an initial 
rating in excess of 50 percent for PTSD 
for the period from February 13, 2008, to 
November 24, 2008.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  The 
appellant must be advised of the time 
limit in which he may file a substantive 
appeal, if he so desires.  38 C.F.R. 
§ 20.302(b) (2009).  This issue should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  After the action requested above has 
been completed, the RO should again 
review the claim of entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


